IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED
GREGORY COTHRON,

             Appellant,

 v.                                                 Case No. 5D16-1902

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed October 21, 2016

3.800 Appeal from the Circuit
Court for Putnam County,
Patti A. Christensen, Judge.

Gregory Cothron, Sneads, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea Totten, Assistant
Attorney General, Daytona Beach, for
Appellee.

PER CURIAM.

      AFFIRMED without prejudice to Appellant to seek an administrative remedy

through the Department of Corrections.



EVANDER, COHEN and BERGER, JJ., concur.